Citation Nr: 1117894	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating and a rating in excess of 10 percent from July 19, 2010, forward, for a right knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 2007 to March 2009.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran withdrew his appeal for increased initial rating for a right knee disability in March 2011.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of increased initial rating for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

In March 2011, the Veteran submitted a statement expressing his desire to withdraw his appeal of the issue of entitlement to increased initial rating for a right knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


